Opinion filed June 8, 2006 












 








 




Opinion filed June 8, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-05-00375-CV 
                                                    __________
 
                                 ELIZABETH  REGALADO, Appellant
                                                             V.
            PERMIAN
BASIN NISSAN, L.P. AND RM NISSAN, LLC AND
UNKNOWN THIRD PARTY, Appellees
 

 
                                         On
Appeal from the 385th District Court
                                                         Midland County, Texas
                                                Trial Court Cause No. CV45,058
 

 
                                             M
E M O R A N D U M   O P I N I O N
Elizabeth Regalado
appeals from the trial court=s
order directing the parties to comply with the terms and conditions of their
arbitration agreement.  Permian Basin
Nissan, L.P. and RM Nissan, LLC and Unknown Third Party have filed in this
court a motion to dismiss for want of jurisdiction.  Regalado has not
responded to this motion.
We agree with appellees= contention that the order is not a
final, appealable order.  The motion is granted, and the appeal is
dismissed.
 
June 8,
2006                                                                            PER
CURIAM
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.